Citation Nr: 9911491	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for Sjogren's syndrome.  

Entitlement to an increased rating for arthritis of the 
lumbar spine, currently rated as 20 percent disabling.  

Entitlement to an increased rating for arthritis of the 
cervical spine, currently rated as 20 percent disabling.  

Entitlement to an increased rating for arthritis of the 
thoracic spine, currently rated as 10 percent disabling.  

Entitlement to an increased rating for arthritis of the right 
knee, currently rated as 10 percent disabling.  

Entitlement to an increased rating for arthritis of the left 
knee, currently rated as 10 percent disabling.  

Entitlement to an increased rating for allergic rhinitis, 
currently rated as 10 percent disabling.  

Entitlement to an increased (compensable) rating for 
arthritis of the left elbow. 

Entitlement to an increased (compensable) rating for 
arthritis of the right elbow.  

Entitlement to an increased (compensable) rating for a skin 
rash of the legs and groin.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to August 
1988.  

This matter comes to the Board of Veterans' Appeals on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at Waco, Texas.  The veteran has 
since moved to the jurisdiction of the Phoenix, Arizona, RO.  
He has had one personal hearing before a hearing officer at 
the RO and a subsequent personal hearing at the RO before the 
signatory Board member.  In August 1997, the veteran informed 
the RO in writing that he was withdrawing the issue of 
entitlement to service connection for hypercholesterolemia.  

By rating action in March 1998, the veteran was granted 
increased ratings for allergic rhinitis (from 0 to 10 
percent) and for arthritis of the thoracic spine (from 0 to 
10 percent).  He was notified of these actions, and advised 
to inform the RO if he was satisfied with these ratings and, 
if so, to complete and return a cancellation of appeal form 
with respect thereto.  On a June 1998 written report of 
contact completed by the RO, it was indicated that the 
veteran did not want to continue his appeal with respect to 
allergic rhinitis and thoracic spine arthritis.  The 
supplemental statement of the case in December 1998 indicated 
that these issues had been withdrawn, and he was sent a copy 
of this along with a cover letter which did not specify any 
particular issue.  Later in December 1998, after receiving 
these documents, he requested, without further comment, that 
the RO proceed with his appeal.  Under the circumstances, the 
undersigned believes that there has been substantial 
compliance with 38 C.F.R. § 20.204(b), which provides that a 
substantive appeal may be withdrawn in writing at any time 
before an appellate decision is promulgated by the Board.  
Therefore, these issues will receive no further 
consideration.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim of service connection is plausible 
for Sjogren's syndrome as a residual effect either of 
inservice Agent Orange exposure or of other inservice 
disease, injury, event or circumstance.

2.  Arthritis of the lumbar spine is manifested by no more 
than X-ray evidence of arthritis, subjective complaints of 
pain, and moderate limitation of motion.  

3.  Arthritis of the cervical spine is manifested by no more 
than X-ray evidence of arthritis, subjective complaints of 
pain, and moderate limitation of motion.  

4.  Arthritis of the knees, respectively, is manifested by no 
more than X-ray evidence of arthritis and satisfactory 
evidence of painful motion.  

5.  Arthritis of the elbows, respectively, is manifested by 
no more than X-ray evidence and subjective complaints of pain 
with full range of motion.  

6.  A skin rash of the groin and legs is manifested by no 
more than slight (if any) exfoliation, exudation and itching 
on a nonexposed, small area.  


CONCLUSIONS OF LAW

1.  A claim for service connection for Sjogren's syndrome is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  A rating in excess of 20 percent for arthritis of the 
lumbar spine is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5285, 5289, 5292, 5293, 5295 (1998).  

3.  A rating in excess of 20 percent for arthritis of the 
cervical spine is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5287, 
5290 (1998).  

4.  A rating in excess of 10 percent for arthritis of the 
knees, respectively, is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5024, 5257, 5260, 5261 (1998).  

5.  A compensable rating for the elbows, respectively, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.31, 4.40, 
4.45, 4.59, 4.71, Plate I,  Diagnostic Codes 5003, 5205, 
5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213 (1998).  

6.  A compensable rating for a skin rash of the groin and 
legs is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 
Diagnostic Codes 7806, 7813 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was seen 
for right knee pain in October 1969 that reportedly had been 
irregular for 10 years.  The right knee reportedly had given 
way occasionally.  The physical examination was unremarkable.  
He showed a fungus manifested by a dry scaly rash in 
September 1974.  In June 1975, he was seen for left knee pain 
that reportedly had been present for 15 years.  Slight 
swelling was noted.  He described left ankle pain that 
radiated upwards into the knee, numbness and paresthesia of 
the right forearm and right elbow stiffness.  The physical 
examination was pertinently negative but the impression was 
arthritis of unknown etiology.  In April 1977, bilateral knee 
pain was indicated and possible chondromalacia was assessed.  
He had a history of recurrent pruritic skin lesions of the 
groin since 1970, recorded in May 1978.  There was an area of 
lichenification on the medial thigh, bilaterally, at the 
point of contact with the scrotum.  The impression was non-
specific dermatitis (with negative potassium hydroxide).  He 
injured his right knee by striking it on the ground doing 
push-ups in September 1978.  Tenderness in the medial 
infrapatellar region was elicited.  Patellar tendonitis was 
assessed.  In June 1981, he was treated for a rash, 
apparently in the groin.  X-rays taken for complaints of 
upper and lower back pain in February 1984 revealed minimal 
anterior osteophyte formation at L4-S1 and posterior 
spondylosis.  Chronic degenerative changes was the 
impression.  A chronic knee problem was recorded in September 
1987.  X-ray examination of both knees in September 1987 
showed mild osteoarthritis.  

On a VA examination in December 1988, the veteran complained 
of knee and elbow arthritis, residuals of a back injury, and 
a rash in the groin areas.  The physical examination revealed 
an erythematous rash in the groin areas, mild stiffness of 
the elbows and knees, and moderate paravertebral muscle spasm 
of the lumbar spine.  X-ray examination revealed minimal 
degenerative change in the thoracic spine and marked 
hypertrophic degenerative arthritic change involving 
L4-5 with spur formation at the anterior articulation and 
less well defined changes at the lumbosacral levels.  The 
diagnoses included recurrent arthralgias of the elbows and 
knees, a possible chronic fungal infection involving the 
groin area, bilaterally, and marked degenerative disease of 
the lower lumbar spine.  

On a special VA-arranged skin examination in January 1989, 
the veteran complained of constant discomfort, worse in the 
summer, with intense itching.  The findings included right 
medial thigh and groin, hyperpigmented, slight scaly plaque 
with a positive fungus microscopy (potassium hydroxide with 
stain).  

VA outpatient treatment records show, in March 1989, that the 
veteran had tinea cruris infection of the groin.  In January 
1990, he was seen for a long history of aching and 
intermittent pain in the knees, sometimes quite severe, and 
not apparently activity-related.  Both knees had full range 
of motion, without effusion.  There was excellent ligament 
stability.  There was patellofemoral compression and evidence 
of chondromalacia.  X-ray examination showed minimal 
narrowing of the medial joint space and some spurring of the 
patella, bilaterally.  The impression was mild degenerative 
joint disease, most manifested in the patello-femoral 
compartment.  

In July 1993, Alicia Murphy, M.D., reported on a lip biopsy 
that was consistent with Sjogren's syndrome.  

In October 1993, M. Tai Lam, M.D., reported that the veteran 
had been seen since July 1993, when he presented with dry 
eyes, dry mouth, arthritic pain, parotid gland swelling, and 
skin lesions.  The lip biopsy in July 1993 was noted to have 
been consistent with the clinical diagnosis of Sjogren's 
syndrome.  Also in July 1993, he was seen with a history of 
working in a chemistry laboratory and developing blister-like 
formations on the dorsum of the right leg and cellulitis 
proximal to these lesions.  The lesions were in clusters and 
mainly over the Achilles tendon level and in the distal leg.  
He also had some of these lesions on both hands.  He had 
started 
to have small lesions on the left heel.  On oral examination, 
the floor of the mouth, face, cheeks and submental areas were 
termed quite swollen.  Biopsy findings as to the right leg 
tissue were interpreted as a necrotic old blister of 
pemphigoid, a bullous arthropod bite reaction or a bullous 
fixed drug reaction.  In August 1993, the legs were shown to 
be well healed with no lesions on the legs or feet.  
Sjogren's syndrome, permanent with no cure, was the 
diagnosis.  He was to avoid any chemicals or irritation of 
the skin.  

On a VA Agent Orange (AO) examination in January 1994, the 
veteran reportedly associated Sjogren's syndrome with a 
"cold" for 23 years following Vietnam, rash and blisters in 
1992 with swelling of the eyes and face, and swollen legs, 
dry eyes and his collapsing in 1993.  He reportedly had been 
in Vietnam from January to December 1970.  He believed that 
he operated in areas that had been recently sprayed with AO.  
He believed that his Sjogren's syndrome was possibly related 
to AO exposure.  

The veteran was hospitalized by the service department in 
March 1994 for an evaluation of head deviation to the left.  
History of Sjogren's was noted.  He complained of constant, 
chronic neck pain.  The final diagnoses included Sjogren's 
syndrome.  

On a VA skin examination in April 1994, the veteran 
reportedly had a history of a severe febrile illness about a 
year previously with the later diagnosis of Sjogren's 
illness.  He continued to have problems with itching, scaling 
on his feet, recurrent rash on his trunk, and a keloid on his 
left chest area.  The physical examination revealed diffused 
hyperkeratosis of the soles with some distal onychodystrophy 
and several eczematous patches on the trunk.  The assessment 
was chronic dermatophytosis and eczematous dermatitis, 
possibly secondary to dry skin which was possibly secondary 
to Sjogren's syndrome.  

On a VA examination for systemic conditions in April 1994, 
the veteran reportedly had some paravertebral muscle spasm 
associated with pain in the lumbar spine on motion, some 
stiffness involving both knees associated with pain on 
motion, and a  dermatitis of unknown etiology involving the 
groin area and also both lower extremities.  The diagnosis 
was Sjogren's syndrome associated with loss of hair, 
recurrent fevers and frequent colds.  

VA outpatient treatment records show, in December 1994, that 
the veteran had had a severe febrile illness a year or so 
previously that led to a diagnosis of Sjogren's syndrome, and 
he complained of dryness and scaliness of the skin since that 
time.  The physical examination revealed relatively dry skin 
with some ashy scaly patches present on the trunk and 
periaxillary areas.  The assessment was xerosis and early 
eczematous changes.  A history of dermatophytosis of the feet 
was noted.  In June 1995, he was seen for complaints of dry 
skin and chronic dermatophytosis with severe hyperkeratosis 
of the feet.  The physical examination revealed severe 
hyperkeratosis of the soles of the feet with some dystrophy 
of the toenails and very dry skin generally.  The assessment 
was history of Sjogren's syndrome and dermatophytosis with 
nail involvement.  In February 1996, improvement in dryness 
and scaliness of the glans penis and hyperkeratosis and 
scaliness of the feet were recorded.  The assessment was 
balanitis and chronic dermatophytosis.  

On a VA skin examination in February 1996, the veteran was 
shown to have several eczematous pustules in the groin area 
bilaterally and multiple dry squamous lesions involving the 
plantar surface of both feet associated with some 
hyperkeratoses of the soles.  The diagnoses were chronic 
dermatophytosis and chronic eczematous dermatitis, probably 
secondary to Sjogren's syndrome.  

On a VA examination of the spine in February 1996, there was 
mild paravertebral muscle spasm involving the thoracic and 
lumbar spine.  Forward flexion of the thoraco-lumbar spine 
was limited to 80 degrees.  Backward extension was limited to 
10 degrees.  Left lateral flexion was limited to 20 degrees.  
Right lateral flexion was limited to 15 degrees.  Rotation to 
the left was limited to 25 degrees.  Rotation to the right 
was limited to 20 degrees.  There was objective evidence of 
mild pain on motion.  X-ray examination of the lumbosacral 
spine showed generalized osteoporosis.  There was prominent 
osteophyte formation at L4-5 and L5-S1 with very slight 
narrowing of the L5-S1 intervertebral disc space.  Schmorl's 
nodes were present throughout the lumbar spine.  The 
diagnoses included degenerative changes involving the lumbar 
spine with limitation of motion and generalized osteoporosis.  

The Fall 1995 issue of Sjogren's Digest by the National 
Sjogren's Syndrome Association was received from the veteran 
in July 1996.  

The veteran had his personal hearing before a hearing officer 
at the RO in July 1996.  He reported that he had been on 
active duty in Vietnam from January to August 1971.  He 
processed human remains from every part of Vietnam.  He 
asserted that he developed Sjogren's syndrome from handling 
contaminated human remains in Vietnam.  He testified that he 
had experienced dizziness, weakness, hotness, and chills that 
he considered to be the first signs of the onset of Sjogren's 
syndrome.  Transcript (T.) at page 2 (2).  He felt that 
Sjogren's syndrome was misdiagnosed during active service.  
He attributed constant sickness since returning from Vietnam 
to Sjogren's syndrome.  T. at 4.  He testified that 
persistent high and low grade fever, chills, and perspiring 
at night during active service signified the onset of 
Sjogren's syndrome.  He indicated that the doctors during 
active service stated that he had colds, but he did not 
believe that a cold could persist for 25 years.  
T. at 6.  He also testified that inservice musculoskeletal 
symptoms of joint pain, arthritis, pain of the arms and 
sides, headaches, and legs were manifestations of Sjogren's 
syndrome.  T. at 7.  

A VA medical opinion dated in July 1996 reflected that the 
veteran received the diagnosis of Sjogren's syndrome in 1993 
and had then applied for service connection on the basis that 
Sjogren's syndrome resulted from inservice exposure to AO.  
He also claimed that service connected arthritis was an early 
manifestation of Sjogren's syndrome.  It was expressed that 
The Merck Manual, Sixteenth Edition, dated 1992, defined 
Sjogren's syndrome as a chronic, systemic, inflammatory 
disorder of unknown etiology, with autoimmune features.  
There was no indication of infectious etiology nor was the 
condition one of the AO-related conditions.  It was stated 
that, although Sjogren's syndrome may be accompanied by 
arthritis symptoms, there was no medical evidence that the 
veteran's arthritis diagnosed in 1988 was in fact an 
autoimmune disorder such as rheumatoid arthritis.  His 
arthritis was diagnosed radiologically as moderate 
osteoporosis and minor degenerative changes involving the 
thoracic and lumbar spine, but not as inflammatory arthritis.  
The medical evidence was described as insufficient to show 
that his arthritis of longstanding was an early manifestation 
of Sjogren's syndrome.  The medical reviewer's opinion was 
that the veteran had not shown that Sjogren's syndrome was 
related to his military service in any way.  

VA outpatient treatment records dated in May 1997 show that 
the veteran had very dry skin, recurrent balanitis, and 
dermatophytosis of the feet.  There were dry scaly patches 
involving the soles of the feet, but improved.  Dry skin on 
the arms and legs and balanitis apparently were unchanged.  
The assessment was balanitis, xerosis, and dermatophytosis.  

The veteran appeared before the signatory Board member at the 
RO for a personal hearing in August 1997.  He testified that 
he used creams on his skin every day because otherwise it 
would get leathery and bleed.  T. at 4.  He stated that his 
skin problem was more active in the summer with constant 
itching, but the skin was dry and scaly, including the skin 
between his legs, in the winter.  He testified that his knees 
made noises when he was bending or stooping and they were 
very painful, especially in the morning.  He also expressed 
experiencing swelling and instability of the knees in the 
morning.  He described a burning sensation in the legs that 
went on for days.  T. at 5.  He recalled the initial 
manifestations leading to the diagnosis of Sjogren's syndrome 
in July 1993 to include cellulitis, itching and oozing 
blisters and knots all over his body, facial and glandular 
swelling, lumps, finger swelling, an inability to talk, hair 
loss, failing eyesight, and hand weakness.  T. at 6-8.  He 
testified that the initial symptoms of Sjogren's syndrome 
were high and low grade fevers, chills and hot/cold sweats he 
started to experience in Vietnam in August 1971 and that 
continued for many months along with a chronic cold shown by 
involuntary nasal drip.  T. at 8.  

The veteran testified further that Sjogren's syndrome was not 
diagnosed during active service because it had had a long 
gestation period that could last decades.  The doctors who 
treated him told him that he had a cold.  T. at 9.  He 
testified that additional symptoms of his Sjogren's syndrome 
included dryness of the fingers, nails and knees, loss of his 
autoimmune system with easy bleeding and prolonged healing, 
infected heels that cracked and bled, extreme fatigue, easy 
tiring and deficient lungs.  T. at 10.  He reported that he 
had had to have surgery for a rectal fissure caused by 
dryness and cracking from Sjogren's syndrome.  He specified 
constipation as another symptom he had from Sjogren's 
syndrome.  He felt that his Sjogren's was environmentally 
induced from exposure he had during active service in 
Vietnam.  T. at 11.  He emphasized having no family history 
of Sjogren's syndrome.  T. at 12.  He described involuntary 
drooping of his head either to one side or forward with the 
inability to hold his head up or control its movement as a 
progressive manifestation of Sjogren's syndrome that arose in 
July 1993.  T. at 14.  He testified that his neck, back, 
knees and elbows were affected by arthritis.  He indicated 
that he had undergone recent X-ray studies on these joints 
and the hips, but the results had not come in yet.  T. at 16.  
He specified that he could not turn his head all the way due 
to cervical spine arthritis.  T. at 17.  

On a VA joint examination in November 1997, history was 
recorded of posterior neck, bilateral elbow and bilateral 
knee pain.  The veteran had also described a burning 
sensation of the hips, thighs, legs, and feet, lasting from a 
few days to a few weeks and recurring twice a month.  It was 
relieved by medication.  On a scale of one to ten, ten being 
the worst, he stated that his neck pain was a 7 or 8, and 
constant.  The pain reportedly prevented him from turning his 
head side-to-side fully.  When his knee pain flared, which 
happened 3-4 times a month for a few days, it was a 10.  When 
the pain level in his knees was worse, he described some 
swelling of the knees, but this had not been documented.  
Elbow pain reportedly was episodic and occurred 3-4 times a 
month, without swelling.  He also complained of stiffness of 
the neck, elbows, knees, and pain of the lower extremities 
generally.  He did not report any joint weakness.  The only 
swelling reportedly was in the knees, and this occurred only 
episodically.  Reported heat and redness of the lower 
extremities had not been documented.  There was no joint 
give-way, instability, or lack of endurance.  He stated that 
joint pain was relieved by medication only for a few hours.  
Episodes of increased pain seemed to come without any 
precipitating factors.  He did not use any crutches, 
canes, braces, corrective shoes or any other assistive 
devices.  He had not had any dislocations or recurrent 
subluxation.  He reportedly did not have any functional 
impairment during his flare-ups in that, although he could 
not turn his head side-to-side in a full range of motion 
during flare-ups, he was able to do all of his usual 
activities.  He reportedly did not have any systemic symptoms 
of arthritis, except for symptoms he related to Sjogren's 
syndrome, which were dryness of the mouth and, occasionally, 
the eyes and episodic rashes.  His usual activities were 
termed fairly sedentary around the house, but he had not had 
any interference with any of his activities due to his joints 
or lower extremity problems.  He stated that he endured the 
pain and just went on with the pace of his activities 
occasionally slowing down because he rested between doing 
things but his activity level had not changed in any way.  

On the VA physical examination of the joints in November 
1997, there was no deformity of the spine, knees, elbows or 
lower extremities.  No joint swelling, subluxation, lateral 
instability, nonunion, loose motion, malunion, edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of joint movement, calluses, foot 
breakdown, or any varus or valgus angulation of the ankles 
was detected.  Knee flexion was to 135 degrees.  Extension 
was to 0 degrees.  Elbow flexion was to 145 degrees.  
Extension was to 0 degrees.  No apparent pain was noted in 
the veteran's expression or movements.  There was no decrease 
in range of motion due to repetitive motions or against 
external pressure.  Gait was within normal limits (WNL).  
Footwear did not seem unusual.  All knee ligaments and 
McMurray's test  were WNL.  X-rays of the knees and elbows in 
August 1997 reportedly had shown negative and normal knees 
and olecranon spurring bilaterally with minimal spurring of 
the medial epicondyles, but otherwise normal, elbows.  The 
diagnoses were knee pain without objective evidence of 
arthritis and mild degenerative osteoarthritis of the elbow 
joints bilaterally.  The diagnoses also included generalized 
lower extremity pain with no objective evidence of arthritis 
or joint disease, normal sedimentation rate, negative 
rheumatoid factor, and negative antinuclear antibody, which 
reportedly supported the assumption that, if he had an 
arthritis other than in his elbows, it was an osteoarthritis 
or degenerative arthritis, not an inflammatory type of 
arthritis, and therefore an osteoarthritis that was probably 
not related to his Sjogren's syndrome.  

On a VA skin examination in November 1997, the veteran showed 
only scaling on the plantar surfaces of his feet.  He also 
reported having had a vesicular eruption or blisters which 
were painful and leathery-feeling.  The blisters occurred on 
his lower extremities or his trunk.  He only had had three 
episodes of these blisters.  He stated that the blisters were 
part of his Sjogren's syndrome.  Itching was a symptom of his 
dermatophytosis.  He did not have any pain or anesthesia 
except with regard to the blisters from Sjogren's syndrome.  
He stated that his groin rash had been up to three inches in 
diameter, but was not present, and was described as 
intermittent.  There had been no associated systemic or 
nervous manifestation except for the vesicular eruption with 
Sjogren's syndrome and associated dryness of the mouth and 
eyes.  There was no ulceration but some exfoliation on the 
plantar surfaces of the feet at times.  

The VA physical examination of the skin in November 1997 
showed very minimal involvement on the plantar surfaces of 
the feet.  There was some hyperkeratosis of the plantar 
surfaces of the heels and a little bit of increased fissuring 
on the proximal plantar surfaces of the feet with some 
erythema and mild scaling.  There were no lesions between the 
toes, on the dorsum of the feet, on the lower extremities, in 
the groin or on the trunk.  The diagnoses were intermittent 
dermatophytosis on the plantar surfaces of the feet and in 
the groin, and vesicular eruption secondary to Sjogren's 
syndrome.  

On a VA spine examination in November 1997, history was 
recorded of neck pain since 1966, first treated in 1993, and 
low back pain since 1987, first treated in 1988.  On this 
examination, the veteran described his neck pain as constant 
and, on a scale of 1 to 10, a 10.  He described intermittent 
low back pain with no precipitating or alleviating factors.  
When low back pain was severe, he could not stoop or sit 
down.  His neck pain made it difficult to turn his head side-
to-side, but not up and down.  When his low back pain flared, 
he stated that he could sit down but it was painful to sit 
for long periods, but it reportedly did not limit his time 
sitting.  Back flare-ups reportedly occurred twice a month 
and lasted about a week.  He recalled that he had to stop 
running in 1993 due to back and knee pain.  He reportedly did 
not have any weakness, fatigability or lack of endurance.  
Motrin lessened his pain.  He stated that motions of the back 
were more painful.  He stated that his neck and back pain did 
not affect his usual daily activities in any way.  

On the VA physical examination of the spine in November 1997, 
there were no postural abnormalities, fixed deformities, 
palpable muscle spasm, objective evidence of pain on motion, 
or neurological involvement.  Forward flexion of the 
lumbosacral spine was to 80 degrees.  Backward extension was 
to 20 degrees.  Lateral flexion was to 20 degrees.  The 
veteran mentioned that moving was painful but, while he was 
moving, he did not grimace, groan, of talk about any pain.  
Rotation was to 35 degrees, bilaterally.  Forward flexion of 
the neck was to 30 degrees.  Backward extension was to 20 
degrees.  Right lateral flexion was to 45 degrees.  Left 
lateral flexion was to 30 degrees.  Gait was WNL.  Heel and 
tiptoes walking and tandem walking was WNL.  Romberg was 
negative.  Patellar deep tendon reflexes and ankle jerks were 
WNL.  Babinski was plantar.  Standing and supine straight leg 
raising were done without difficulty or pain.  X-rays showed 
marginal osteophytes involving L4, 5 and S1.  The impression 
was spondylosis deformans.  The cervical spine exhibited 
marginal osteophytes from C3 down through C7.  The diagnoses 
included spondylosis deformans of the lumbosacral spine with 
marginal osteophytes, L4, 5 and S1; spondylosis deformans of 
the cervical spine with marginal osteophytes from C3 down 
through C7 with no spinal cord impingement, and mild S-
scoliosis of the thoracolumbar spine.  The examiner expressed 
that none of these findings indicated inflammatory arthritis, 
but only supported an indication of a degenerative joint 
disease.  

A VA examination for systemic conditions in November 1997 
showed Sjogren's syndrome manifested by dryness of the eyes, 
nose, mouth, and vocal cords, and general debilitation in 
July 1993.  He felt that he had had fevers that were 
prodromal of Sjogren's syndrome since August 1973.  On 
reviewing his chart, the examiner found only four episodes of 
elevated temperature and no mention of fever of unknown 
origin or persistent elevated temperature.  One of those 
episodes was when mumps were diagnosed.  The other episodes 
were treated with antibiotics and resolved.  The veteran 
stated that pain he experienced throughout his body was 
attributable to Sjogren's syndrome.  The physical examination 
showed that he was well developed and well nourished, in no 
acute distress with a normal gait, no difficulty getting into 
or out of a chair, no speaking difficulty, no apparent 
problem with his eyes, no excessive blinking or need to get a 
drink during the hour and a half interview, intact cranial 
nerves and no evidence of seizure activity.  All laboratory 
tests were WNL except for high cholesterol (216).  The 
diagnoses included Sjogren's syndrome, diagnosed in 1993, 
controlled on current medication, and not appearing to 
interfere with current activities.  

At the end of the VA systemic conditions examination in 
November 1997, the examiner commented that the elbows, knees, 
cervical spine and lumbar spine had been affected by 
degenerative arthritis.  Sjogren's syndrome did not seem to 
be related to the veteran's joint problems since the joint 
problems associated with Sjogren's syndrome were generally 
inflammatory and his joint problems were degenerative.  The 
etiology of Sjogren's syndrome was unclear.  It reportedly 
could have been inherited.  The other etiology was viral, but 
the assertion that the viral etiology occurred as early as 30 
years prior to diagnosis was termed questionable.  It was 
expressed that the fact that he had four episodes of elevated 
temperature in 26 years was not unusual and was not evidence 
that the symptoms were experienced in service as an onset of 
Sjogren's syndrome.  He reportedly had not complained of 
dryness of the mouth, eyes or throat at any time during 
active service.  Whether his inservice symptoms were likely 
related to Sjogren's syndrome was termed doubtful.  It was 
expressed that the only symptoms he complained about during 
active service were musculoskeletal, which had already been 
discounted as related to Sjogren's syndrome, or chronic 
rhinorrhea, which was not a generally accepted symptom of 
Sjogren's syndrome.  

Legal Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious.  See Murphy, 1 Vet. App. 
at 81.  An allegation of a disorder that is service connected 
is not sufficient; the veteran must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim to be well grounded, there must be 
competent (medical) evidence that the veteran currently has 
the claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If the 
veteran fails to submit evidence in support of a plausible 
claim, VA is under no duty to assist the veteran in the 
development of the claim.  See Grottveit at 93.

For a well grounded claim of service connection, a claimant 
must supply competent evidence of a current disability, 
evidence of incurrence or aggravation of a disease or injury 
in service, and evidence of a nexus between the inservice 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that medical opinions based on a history 
furnished by the veteran and unsupported by the clinical 
evidence are of low or limited probative value.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  As clearly stated by the 
Court, without a thorough review of the record, an opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 177, 180 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  As stated by the Court, "[a]n 
opinion based upon an inaccurate factual premise has no 
probative value."  Reonal v. Brown, 5 Vet. App. 458, 561 
(1993).  

The "third" Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the Court concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993).  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was, in fact, incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991); 38 C.F.R. § 3.303(b) (1998); Cosman v. 
Principi, 3 Vet. App. 503 (1992).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 (1998) will be considered to have 
been incurred in service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307(a) (1998).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. See 38 C.F.R. § 3.307(a)(6)(ii) (1998).  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, as is noted above, where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit, 5 Vet. App. at 93.

VA has the duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1 which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition; and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 provides that in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory, and prognostic data 
required for ordinary medical classification, a description 
of the effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report and enable VA to make a more precise evaluation of the 
claimant's disability and of any changes in the condition.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10. Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The Court has held that the degree of impairment resulting 
from a disability is a question of fact, and that the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994). 

Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion. Many factors are for 
consideration in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion, and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.40, 4.45, 
4.59.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings, will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
x-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under Diagnostic Code 5003.

In DeLuca v. Brown, 8 Vet. App. 202 (1995) the Court held 
that consideration must be given to functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 when evaluating orthopedic 
disabilities.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, slight 
limitation of motion of the lumbar spine is evaluated as 10 
percent disabling; moderate limitation of motion is evaluated 
as 20 percent disabling and severe limitation of motion is 
evaluated as 40 percent disabling.  

Under Diagnostic Code 5293, which pertains to intervertebral 
disc syndrome, a 60 evaluation is the maximum evaluation for 
this diagnostic code, requiring evidence of a pronounced 
condition, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation is warranted 
for severe symptoms characterized by recurring attacks with 
intermittent relief.  

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295. With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  

Residuals of vertebral fracture are rated at a minimum of 60 
percent, or in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body, under Diagnostic Code 5285.  

Favorable ankylosis of the lumbar spine is rated as 40 
percent disabling.  Unfavorable ankylosis is rated as 50 
percent disabling.  Diagnostic Code 5289.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  

The provisions of 38 C.F.R. § 4.14 essentially set out that 
the same functional impairment should not be evaluated based 
on two different diagnostic codes (the avoidance of 
pyramiding); however, that provision does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Court has previously held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Recently, however, the VA Office of the General 
Counsel issued a precedent opinion that mandates 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 in 
conjunction with disabilities evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  See VAOPGCPREC 36-97 (December 
12, 1997).  Thus, although the veteran may be evaluated under 
each of those codes in conjunction with 38 C.F.R. §§ 4.40, 
4.45, he may not be evaluated both under Diagnostic Code 5293 
and Diagnostic Code 5292 or 5295, as such would violate the 
rule against pyramiding, constituting evaluation of an 
identical manifestation (loss of motion) under two different 
diagnoses.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

38 C.F.R. § 4.71a, Diagnostic Code 5290 provides for a 
maximum 30 percent evaluation based on severe limitation of 
motion of the cervical spine; moderate limitation of motion 
is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287 provides for a maximum 40 percent 
evaluation for unfavorable ankylosis of the cervical spine; 
favorable ankylosis is rated as 30 percent disabling.  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  Tenosynovitis, 
under the provisions of 38 C.F.R. § 4.71a, Code 5024, will be 
rated on limitation of motion of the affected parts, as 
degenerative arthritis.  

Under Diagnostic Code 5257, a minimum 10 percent rating is 
assigned for impairment of a knee with frequent subluxation 
or instability which is slight.  A 20 percent rating is 
warranted when the impairment is moderate.  The maximum 
rating of 30 percent is assigned when the impairment is 
severe.  

Diagnostic Code 5260 provides a noncompensable rating when 
flexion of a leg is limited to 60 degrees  A 10 percent 
rating is assigned when flexion is limited to 45 degrees.  A 
20 percent rating is for assignment when flexion is limited 
to 30 degrees.  A 30 percent rating is for assignment when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5260.

In the alternative, a knee disability may also be rated in 
accordance with limitation of extension of a leg.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. Under this code, a 
noncompensable rating is assigned when extension is limited 
to 5 degrees, while a 10 percent rating is for assignment 
when extension is limited to 10 degrees.  A 20 percent rating 
is assigned when extension is limited to 15 degrees.  A 30 
percent evaluation is provided when extension is limited to 
20 degrees.  A 40 percent rating is provided when extension 
is limited to 30 degrees.  The maximum rating of 50 percent 
is for assignment when extension is limited to 45 degrees.  

The standard ranges of motion of the forearm (elbow) are zero 
degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination. 38 C.F.R. § 4.71, 
Plate I (1997).

Disabilities of the elbow and forearm are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Code 5205-5213.   

Ankylosis of the elbow is rated at a minimum of 30 percent 
disabling for the minor extremity and 40 percent disabling 
for the major extremity.  Diagnostic Code 5205.  Handedness 
for the purpose of a dominant rating (major or minor) will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  In 
the case of an ambidextrous individual, the injured hand or 
the most severely injured hand will be considered the 
dominant hand for rating purposes.  38 C.F.R. § 4.69.  

Under Diagnostic Code 5206, flexion of the forearm limited to 
110 degrees is rated as 0 percent disabling.  A 10 percent 
rating is provided for limited flexion to 100 degrees.  

Under Diagnostic Code 5207, limited forearm extension to 45 
degrees is rated as 10 percent disabling.  This is the 
minimum rating.  

Under 38 C.F.R. §  4.31, where the Schedule for Rating 
Disabilities does not provide a 0 percent rating, a 0 percent 
shall be assigned if the requirements for a compensable 
rating are not met.  

Under Diagnostic Code 5208, limited flexion of the forearm to 
100 degrees and limited extension to 45 degrees is rated as 
20 percent disabling.  This is the sole rating provided.  

Under Diagnostic Code 5209, flail joint of the elbow is rated 
as 60 percent disabling (major) or 50 percent disabling 
(minor).  Residuals of joint fracture with varus or valgus 
deformity or ununited fracture of the head of the radius is 
rated as 20 percent disabling.  

Under Diagnostic Code 5210, nonunion of the radius and ulna, 
with flail false joint is rated as 50 percent disabling 
(major) or 40 percent disabling (minor).  

Diagnostic Codes 5211 and 5212, involve an impairment of the 
ulna or the radius.  Diagnostic Code 5213 involves bone 
fusion, limitation of pronation of the hand, and limitation 
of supination of the hand.  Limitation of pronation of the 
forearm warrants a 20 percent rating if motion is lost beyond 
the last quarter of the arc and the hand does not approach 
full pronation.  Motion lost beyond the middle of arc 
warrants a 30 percent evaluation.  Limitation of supination 
to 30 degrees or less warrants a 10 percent disability 
evaluation.  

Under Diagnostic Code 7813, dermatophytosis is rated as for 
eczema, under Diagnostic Code 7806.  A 10 percent rating 
contemplates exfoliation, exudation or itching, involving an 
exposed surface or extensive area.  The next higher rating of 
30 percent contemplates exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating, the highest rating under this code, contemplates 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance.  38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7813.  

Analysis

Service Connection, Sjogren's Syndrome

The Board finds that the veteran has not submitted a well 
grounded claim for service connection for Sjogren's syndrome.  
His own assertions that inservice symptomatology of fevers, 
chills, postnasal drip, dizziness, weakness, sweating, joint 
pain, arthritis, musculoskeletal pain in general, headaches, 
and cellulitis signified the onset of Sjogren's syndrome, 
even though it was not diagnosed as such, are not credible.  
He is not competent to provide probative evidence that any 
inservice symptom signified the inception of Sjogren's 
syndrome, because he does not possess the requisite medical 
expertise to credibly assert such a diagnostic conclusion.  
See Espiritu.  

Likewise, the veteran's claim of inservice exposures to Agent 
Orange or other elements that gave rise to Sjogren's syndrome 
is not credible.  While his exposure to Agent Orange during 
active service in Vietnam is presumed, such exposure is not 
recognized as a cause of Sjogren's syndrome.  See Espiritu; 
38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  
Sjogren's syndrome is not listed in the pathogenesis of Agent 
Orange under these criteria ( Notice, 59 Fed.Reg. 341-346 
(1994)) and no medical evidence has been presented to 
otherwise support the service incurrence of Sjogren's 
syndrome.  See Combee.  

The presenting symptomatology of Sjogren's syndrome during 
and since July 1993 included a lip lesion, dry eyes and 
mouth, arthritic pain, parotid gland swelling, skin lesions 
of blister-like formations with localized cellulitis, and 
swelling of the face, cheeks, mouth and submental areas.  A 
history of working in a chemistry laboratory was mentioned, 
but no etiologic chemical exposure was identified, and there 
was no indication that this laboratory work coincided with 
active service.  None of these symptomatology, except 
arthritis pain, coincided with active service in reference to 
service medical records, nor had they been continuous since 
separation from active duty.  See Savage.  Arthritic pain of 
the type experienced during active service was not of the 
type indicative or diagnostic of Sjogren's syndrome.  As the 
medical opinion in July 1996 and the examiners' commentary in 
November 1997 show, degenerative arthritis is not a symptom 
of Sjogren's syndrome.  Inflammatory or infectious, 
rheumatoid arthritis would have been an indicator of 
Sjogren's syndrome, but the veteran did not display this form 
of arthritis during active service.  He currently is not 
shown to have rheumatoid arthritis.  In fact, his testing for 
rheumatoid arthritis has been negative.  Hence, the medical 
evidence shows that the arthritic pain he had during active 
service was not a cause or symptom of Sjogren's syndrome.  

While the history recorded on the VA examination in January 
1994 indicated Sjogren's syndrome associated with a "cold" 
for 23 years following Vietnam, this was not confirmed by the 
contemporaneous clinical evidence or any more than the 
veteran's own subjective and self-serving presentation of 
past events.  Even though it was recorded as medical history 
on a specialized Agent Orange examination, it has no more 
evidentiary weight than his own lay statements on the 
origin/cause and/or symptomatology of Sjogren's syndrome.  In 
other words, this record does not add probative weight to his 
claim.  See Espiritu and Swann.  

The veteran's sworn testimony during his two hearings is not 
supportive of a well grounded claim.  The multiple symptoms 
he specified as having occurred during active service were 
not shown by the clinical evidence to have been diagnostic of 
Sjogren's syndrome, which was not shown prior to 1993.  It 
has been explained why claimed exposure to Agent Orange or 
any chemical agent during active service cannot be considered 
as being probative of a nexus between any disease during 
active service and postservice Sjogren's syndrome.  No 
medical evidence has been presented in support of the 
statement that his Sjogren's syndrome was in a subclinical 
"gestation" phase prior to 1993.  There has been no 
clinical evidence in support of continuous fevers, chills, 
sweating and/or cold symptomatology between active service 
and the 1993 diagnosis of Sjogren's syndrome.  As to the 
symptom of claimed fevers during and since service, the VA 
examiner in November 1997 clarified that the clinical 
evidence showed only four episodes of elevated temperature 
over a 26 year period during and since service, and these 
were not shown to be of unknown origin or persistent.  Mumps 
were associated with one episode and the other episodes 
resolved with antibiotic treatment.  The same examiner 
clarified that the veteran's arthritis was not of the type 
associated with Sjogren's syndrome.  It was also specified 
that symptoms of chronic rhinorrhea during active service had 
not been diagnostic of Sjogren's syndrome.  

In sum, there is no competent and probative evidence of any 
nexus between Sjogren's syndrome first manifested in 1993 and 
any disease/injury coincident with active service.  In the 
absence of such a nexus in this case, the claim may not be 
considered well grounded, and must be denied.  See Caluza.  

In Robinette v. Brown, 8 Vet. App. 69, 80 (1995), the Court 
found that when the VA has before it a claim which is not 
well-grounded, but is otherwise on notice of relevant 
evidence which may exist or could be obtained, which if true, 
would make the claim "plausible," the VA is obligated to 
advise the claimant of the necessity of obtaining the 
evidence and assist in its acquisition.  However, the nature 
and extent of that obligation is dependent upon the facts and 
circumstances of each case.  Beausoleil v. Brown, 8 Vet. App. 
459, 465 (1996).  Having carefully examined the evidence of 
record, the Board notes that the veteran has not cited any 
competent medical evidence that would, if obtained, link 
Sjogren's syndrome to any incident of active service, thereby 
rendering his claim well-grounded.  


Increased Ratings & Well Grounded Claims

The veteran's claims for increased ratings for arthritis of 
specified joints and for a skin rash are well-grounded within 
the meaning of 38 U.S.C.A. § 5107.  A well grounded claim is 
a plausible claim which is meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Increased Rating, Lumbar Spine Arthritis

Under Diagnostic Code 5003, arthritis of the lumbar spine has 
been confirmed by X-ray evidence since active service, in 
February 1984, and is rated on the basis of limitation of 
motion.  It is currently rated as 20 percent disabling, on 
the basis of moderate limitation of motion of the lumbar 
spine under Code 5292.  

On the VA examination in December 1988, there were moderate 
muscle spasms and marked degenerative disease of the lower 
lumbar spine.  In February 1996, limitation of thoraco-lumbar 
spine motion was specified with mild paravertebral muscle 
spasm and mild pain on motion.  The latest rating 
examination, which is most indicative of the current 
disability for rating purpose, showed no deformity of the 
lumbar spine.  He did describe flare-ups of lumbar spine pain 
that restricted him from stooping and sitting, and occurred 
twice a month for a week, which was about half the time.  He 
reportedly had to stop running due to back and knee pain.  
Nevertheless, it was stated that his flare-ups did not reduce 
his sitting time and that he did not have any weakness, 
fatigability or lack of endurance.  While back motion was 
painful, he stated that his usual daily activities were not 
affected in any way.  There was neither postural abnormality, 
fixed deformity, muscle spasm nor objective evidence of pain 
on motion.  Lumbar spine motion was limited, but he retained 
80 degrees of forward flexion, 20 degrees of backward 
extension and 20 degrees of lateral flexion.  Since February 
1996, forward flexion had remained the same.  Backward 
extension had improved by 10 degrees.  Lateral flexion to the 
left remained the same.  Lateral flexion to the right had 
improved by 5 degrees.  While he verbalized pain on motion, 
there was no outward/objective sign of such by grimace, groan 
or mention of any pain simultaneous with lumbar spine motion.  
Significantly also, straight leg raising, standing and 
supine, were termed normal.  In other words, these maneuvers 
were not painful.  

It seems clear that the highest rating for severe limitation 
of motion of the lumbar spine is not in order in view of the 
range of motion of the lumbar spine that remains.  If 
anything, range of motion of the lumbar spine is shown to 
have improved somewhat since February 1996.  Similarly, 
flare-ups of pain of the lumbar spine are not shown to 
significantly interfere with any of the veteran's usual 
activities, and no objective evidence of pain on motion is 
currently demonstrated.  Muscle spasm is shown to have 
remitted entirely and no atrophy, weakness, fatigability, 
incoordination or pain on motion is clinically evident.  
Despite reported flare-ups of pain, significant functional 
impairment is not shown to have resulted.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca.  That is, a lack of 
usefulness of the lumbar spine due to pain (supported by 
adequate pathology and evidenced by visible behavior during 
motion) has not been shown.  

No residuals of a fractured vertebra, ankylosis, muscle 
spasm, deformity, postural abnormality, abnormal mobility, 
and/or neurologic deficit is shown as qualifying the veteran 
for a higher than 20 percent rating under other diagnostic 
codes (5285, 5289, 5293, or 5295).  

Increased Rating, Cervical Spine Arthritis

Under Diagnostic Code 5003, arthritis of the cervical spine 
has been confirmed by X-ray evidence in November 1997, and is 
rated on the basis of limitation of motion.  It is currently 
rated as 20 percent disabling, on the basis of moderate 
limitation of motion of the cervical spine under Code 5290.  

The veteran first indicated cervical spine arthritis during 
his personal hearing in August 1997.  Neck pain with 
restricted lateral flexion was indicated on the VA 
examination in November 1997.  Constant neck pain at a 7 or 8 
on a scale of  1 to 10, with 10 being the worst, was 
expressed.  Nevertheless, he reported that he was able to do 
all his usual activities even though he could not turn his 
head side-to-side fully.  His activity level reportedly did 
not change in any way and he stated that he endured the pain.  
There was no weakness, fatigability, lack of endurance, 
postural abnormality, fixed deformity, muscle spasm, 
objective evidence of pain on motion, or neurological 
involvement noted on examination.  Cervical spine forward 
flexion was to 30 degrees.  Backward extension was to 20 
degrees.  Lateral flexion to the right was to 45 degrees.  
Lateral flexion to the left was to 30 degrees.  

With the demonstrated extent of retained, painless motion of 
the cervical spine, the highest rating for limitation of 
motion, equating with severe limitation of motion, and also 
the next higher rating of 30 percent disabling, is not 
warranted.  Likewise, ankylosis of the cervical spine is not 
shown to be present, nor are there any residuals of fracture 
of any cervical spine vertebra that would serve to increase 
the current rating.  The veteran has subjectively reported 
significant, constant neck pain but this contrasts with the 
objective (clinical) absence of pain on cervical spine motion 
and his assertions that the pain does not interfere in any 
way with the pursuit of his usual daily activities/routine.  
Likewise, there is no clinical support for any weakness, 
incoordination, muscle spasms, lack of endurance, 
fatigability, atrophy or any other indication of a lack of 
usefulness of the cervical spine that would warrant a higher 
than currently assigned rating based on impairment of 
function under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.  

Increased Ratings, Bilateral Knee Arthritis

The service medical records show that the right knee was 
symptomatic, but with normal physical findings, in October 
1960 and that possible chondromalacia was associated with 
right knee pain in April 1977.  The veteran struck his right 
knee doing push-ups in September 1978 and patellar tendonitis 
ensued.  Mild arthritis by X-ray was indicated in September 
1987.  Mild stiffness of the knee with a diagnosis of 
arthralgia was shown on the VA examination in December 1988.  
In January 1990, arthritis by X-ray was confirmed, but mild.  
There was no limitation of motion, effusion or ligament 
instability, but apparently there were flare-ups of pain, 
patellofemoral compression and chondromalacia.  

The service medical records show slight left knee swelling in 
June 1975 with arthritis and pain with possible 
chondromalacia in April 1977.  Mild arthritis by X-ray was 
present in September 1987.  The VA examination in 1988 showed 
pain, mild left knee stiffness and a diagnosis of arthralgia 
of the left knee.  The January 1990 left knee findings were 
the same as for the right knee, specified above.  

The latest VA rating examination shows bilateral knee 
disability characterized by complaints of swelling, flare-ups 
of pain at the most severe level 3-4 times a month for up to 
10 days and stiffness.  There was no reported weakness, heat, 
redness, instability, lack of endurance, need for assistive 
devices to walk, dislocation, or interference with any of his 
activities due to bilateral knee dysfunction.  The absence of 
swelling, subluxation, instability, nonunion, loose motion, 
malunion, edema, effusion, weakness, tenderness, redness, 
heat abnormal movement, or guarding of movement were 
confirmed on the physical examination.  Bilateral knee 
flexion and extension were not compensably limited.  Range of 
motion did not decrease on repeated movement or movement 
against external pressure, and also was without any apparent 
pain by facial expression or movements.  Gait was essentially 
normal, as were ligaments and McMurray's test.  X-rays on 
this most recent occasion did not confirm arthritis.  
Bilateral knee pain without objective evidence of arthritis 
was diagnosed.  

There is very little evidence of functional impairment of the 
knees shown to be present.  The veteran has identified no 
reduction or restriction of his activities due to knee 
disablement.  Objective evidence of pain on motion of the 
knees is lacking, although he has complained of regular 
flare-ups of knee pain.  He also reports no change in his 
routine activity because of such pain.  Functional impairment 
of the knees due to pain is neither supported by adequate 
pathology on the latest rating examination nor by visible 
behavior during movement.  Similarly, there is no medical 
evidence of weakness, limitation of motion, atrophy, 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Fatigability or incoordination owing to the knees is 
not manifested.  

The knees have been rated by analogy, as for tenosynovitis, 
even though this disability entity is not shown to be present 
by any tendon impairment, swelling or inflammation.  A 10 
percent rating has been assigned for each knee, apparently on 
the basis of satisfactory evidence of painful motion, even 
though this has not been shown recently.  Pain has been a 
fairly consistent complaint concerning the knees since active 
service.  In any event, the criteria for the next higher, 20 
percent, rating for either knee are not met.  Moderate 
impairment of either knee with frequent subluxation or 
instability is not shown under Code 5257.  No limitation of 
flexion or extension of either knee is shown to qualify for a 
higher rating under either Code 5260 or 5261.  There is no 
ankylosis, impairment of the tibia and fibula with nonunion 
or malunion, or genu recurvatum of the knees so as to qualify 
for any rating assignable for such conditions.  Even 
considering his complaints of pain, there is no knee 
disability shown that would qualify for a higher rating on 
any basis under the holding in DeLuca, and criteria in 
38 C.F.R. §§ 4.40, 4.45, 4.59, or otherwise.  

Increased Ratings, Bilateral Elbow Arthritis

The service medical records show right elbow stiffness with 
arthritis in June 1975.  Mild stiffness of the elbows was 
reported on a VA examination in December 1988 and the 
diagnosis was recurrent arthralgia.  On the latest VA rating 
examination, the veteran had complaints of elbow stiffness 
and pain that was episodic, occurring three or four times a 
month, but without swelling.  He denied any elbow weakness, 
swelling, giving way, instability, lack of endurance, 
dislocations, recurrent subluxation, or any functional 
impairment in that he was not prevented from pursuing any of 
his usual activities due to any elbow pain.  The objective 
findings did not include any limitation of motion, swelling, 
subluxation, instability, nonunion, loose motion, malunion, 
edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement, guarding of movement, pain by facial 
expression or movement, decreased range of motion due to 
repetitive motions or against external pressure.  X-rays 
showed bilateral elbow spurring diagnosed as mild 
degenerative osteoarthritis.  

In an effort to afford the veteran every consideration for a 
higher (compensable) disability evaluation for either elbow, 
the Board has examined all diagnostic codes pertinent to the 
forearm and elbow.  Currently the elbows are rated under Code 
5024, as analogous to tenosynovitis.  Since there is a rating 
designation for service connected arthritis shown by current 
X-ray evidence of the elbows, the Board finds that the 
appropriate rating is provided under Code 5003, as for 
degenerative arthritis of the elbows established by X-ray 
findings.  Such a rating requires consideration of limitation 
of motion, which may be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion.  Since compensable ratings for arthritis of 
other joints under the appropriate diagnostic codes are in 
effect, no rating based on X-ray findings alone or with 
accompanying occasional incapacitating exacerbations may be 
assigned for arthritis as it affects the elbows alone, even 
though the elbow is a major joint.  In other words, no 
additional (compensable) rating for arthritis of the elbows 
may be assigned unless there is objective evidence of 
limitation of elbow motion either under this code (5003) or 
under the appropriate codes for specific limitation of motion 
of the elbow.  

The veteran's elbow arthritis may be rated under Diagnostic 
Code 5208; however, a compensable disability rating is not 
available under this diagnostic code when flexion of the 
forearm is to 145 degrees and extension is to 0 degrees.  
There is no evidence of ankylosis of either elbow nor flail 
joint.  Consequently, Diagnostic Codes 5205 and 5209 are not 
for application.  A higher disability evaluations are listed 
under Diagnostic Code 5210, nonunion of the radius and ulna 
with flail false joint, Diagnostic Code 5211, impairment of 
the ulna, and Diagnostic Code 5212, impairment of the radius.  
However, the medical evidence of record does not demonstrate 
nonunion of the radius and ulna with a flail false joint, 
impairment of the ulna with nonunion in the upper half with 
false movement, or impairment of the radius with nonunion in 
the lower half with loss of bone substance and marked 
deformity.  

Similarly, while the veteran has subjectively reported elbow 
pain, there is no satisfactory evidence of painful motion, 
swelling, or muscle spasm affecting the elbow joints.  No 
functional loss due to pain is demonstrated.  He experiences 
no disruption or reduction in his level of usual activity due 
to elbow arthritis.  He is shown to have no weakness, 
fatigability, incoordination, pain on movement, lack of 
usefulness, limitation of motion or atrophy due to or as a 
manifestation of elbow arthritis.  Hence, under the criteria 
of the Court's holding in DeLuca or under 38 C.F.R. §§ 4.40, 
4.45 and/or 4.59, a compensable rating for arthritis of 
either elbow is not warranted.  

Increased Rating, Groin & Leg Rash

The service medical records show that the veteran had fungus 
with a dry, scaly rash in September 1974.  Recurrent, 
pruritic skin lesions of the groin since 1970 was reported in 
May 1978.  An area of lichenification on the thigh at the 
point of contact with the scrotum was described.  Non-
specific dermatitis was the impression.  In June 1981, he 
again was treated for a rash, apparently of the groin.  An 
erythematous rash of the groin areas was seen in December 
1988.  A possible chronic fungal infection of the groin area 
was diagnosed.  In January 1989, a hyperpigmented, slightly 
scaly plaque with a positive fungus microscopy was found.  
Tinea cruris infection of the groin was recorded in March 
1989.  Dermatitis of unknown etiology involving the groin 
areas and lower extremities was reported in April 1994.  In 
February 1996, there were severe eczematous pustules in the 
groin area.  Dry skin on the legs was diagnosed as xerosis 
and dermatophytosis in May 1997.  The latest rating 
examination in November 1997 shows no rash of the groin or 
leg areas.  Intermittent dermatophytosis was diagnosed.  

The veteran's skin rash of the groin and leg areas has been 
rated for dermatophytosis under Code 7813, which follows the 
rating schedule for eczema, under Code 7806.  The minimum, 
compensable rating requires exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  The 
current clinical evidence shows no groin or leg involvement, 
although such has been intermittently involved.  At no time 
has the rash been shown over what may be fairly considered an 
extensive area.  In any event, the current medical evidence 
shows that the manifestations of a skin rash of the legs and 
groin areas, intermittent dermatophytosis, does not meet the 
minimum compensable requirements under Code 7813-7806.  

Extraschedular Consideration

As the Schedule includes provisions for increased 
evaluations, and the veteran has not demonstrated that his 
disabilities of arthritis and a skin rash of the groin and 
leg areas have resulted in marked interference with 
employment or frequent hospitalization, the Board does not 
find that consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria.  The evidence in this case fails 
to show that his service-connected arthritis and skin rash 
would cause marked interference with employment if he were 
still working.  There is also no evidence of frequent periods 
of hospitalization and/or surgery required for his arthritis 
and/or skin rash.  The Board finds that the regular schedular 
standards adequately and practically provide the disability 
ratings for arthritis and a skin rash.  


ORDER

The veteran not having submitted a well grounded claim, 
service connection for Sjogren's syndrome is denied.  

An increased rating for arthritis of the lumbar spine is 
denied.  

An increased rating for arthritis of the cervical spine is 
denied.  

An increased rating for arthritis of the right knee is 
denied.  

An increased rating for arthritis of the left knee is denied.  

An increased (compensable) rating for arthritis of the left 
elbow is denied.  

An increased (compensable) rating for arthritis of the right 
elbow is denied.  

An increased (compensable) rating for a skin rash of the legs 
and groin is denied.  


		
	RICHARD B. STANDEFER
	Member, Board of Veterans' Appeals


 

